Citation Nr: 1118685	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to February 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, and a May 2009 rating decision by the above RO.  Jurisdiction over the Veteran's claims file was transferred from the Boise RO to the Seattle RO during the course of the appeal.

The Veteran provided testimony at a March 2011 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

At the March 2011 hearing, the Veteran's representative asserted that her service-connected migraine headaches render her incapable of substantially gainful employment.  Thus, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran has experienced between 4 and 12 migraines per month, with daily migraines in 2008, which were usually alleviated with Excedrin and lasted between 5 and 6 hours.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from her disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none.

As to VA's duty to assist, the RO obtained service treatment records (STRs), private treatment records, and outpatient treatment records from the Seattle VA Medical Center (VAMC).  In addition, the Veteran was provided a VA examination in May 2008. 

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's migraine headaches have been evaluated under the Schedule of Ratings for Neurological Conditions and Convulsive Disorders, found in 38 C.F.R. § 4.124a.  Diagnostic Code (DC) 8100 addresses migraine headaches.  Under that code, a zero percent, or non-compensable evaluation is assigned when there are less frequent migraine attacks; a 10 percent evaluation is assigned when there are characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent evaluation is assigned when there are characteristic prostrating attacks occurring on an average of once a month over the last several months; the highest 50 percent evaluation is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was granted service connection for migraine headaches in a September 2008 rating decision.  She was assigned a 10 percent rating under DC 8100, described above, made effective from April 2, 2008, the date her claim for service connection was received.  The RO granted a higher 30 percent evaluation in a May 2009 rating decision, effective from April 2, 2008.

The Veteran was afforded a VA examination in May 2008.  She reported that her migraines were becoming worse and more frequent.  She had pain one time per day, each time lasting for 30 hours, at a level of 10 out of 10 in severity.  It was elicited by sleeping on her back and when sitting in a bad chair for too long.  It was relieved by Excedrin and Isometh/Dichlora.  At the time of pain, she was able to function with medication.  She took Isometh/Dichloral every 6 hours.  She stated that her migraines had not resulted in any incapacitation.  However, if the migraine medication did not alleviate the pain, she would stay in bed or sit in a chair until the pain went away, and sometimes this would take all day.  The examiner assessed status post cervical fusion of C1 to C3 with rib grafts, and post injury degenerative disc disease at C4-C5 through C6-C7 with post injury headaches.  Further, the examiner stated the Veteran was able to perform all work-related activity as an artist, which she has done for many years.  She was unable to sleep through the night due to recurrent head and neck pain, however.  

In a May 2008 statement, the Veteran said she slept with a special pillow due to her migraines.  However, the pressure on the back of her head still caused her to wake up at 4 or 5 in the morning with a headache.  She took over-the-counter Excedrin to alleviate the pain.  She then sat in a chair until the headache was gone.  Most of the time, the Excedrin made her headache go away (29 days out of the month).  However, if it did not work, she took Isometh/Dichloral.  If she did not have either medication with her, her headache became worse and hampered her performance that day.  She said she got these headaches at least 29 days out of a 30 day month.  

In her October 2008 Notice of Disagreement, the Veteran said she had migraines 15 to 20 times per week.  In a November 2008 statement, her husband, who had been married to her for 25 years, said her headaches were getting worse, and that she was seldom able to sleep a full night in their bed, since she had to get up and sleep sitting up in her chair due to her migraines.  

A November 2008 VAMC note indicates "occasional migraines," but provides no further detail as to the frequency or severity of them.

In her June 2009 VA Form 9, the Veteran stated that she had been given a prescription for Propanolol to take twice a day for her migraines.  She also made a log of the date and time of her headaches in December 2008 (12 headaches), January 2009 (5 headaches), and February 2009 (8 headaches).  

In August 2009, she submitted another statement describing her symptoms, stating that although the Propanolol had helped reduce the frequency of her headaches, it made her unusually tired.  She still had migraines more than twice a month and had to take Excedrin for them since the Propanolol did not completely alleviate the pain.  She made a list of the dates and times of her migraines in the months of June and July 2009, and recorded migraines on 5 occasions in June and on 3 occasions in July.

An August 2009 VAMC treatment note indicates the Veteran had migraines 4 or 5 times per month.  Moreover, a March 2010 VAMC note states that the migraines had decreased in frequency.  

At the March 2011 Board hearing, the Veteran testified that she experienced migraines between 4 and 6 times per month.  They began in the early morning, waking her up, and lasted until about 10:30 or 11:30 a.m.  She continued to take Excedrin on top of taking Propanolol for her migraines.  She estimated that she made approximately $400 per year as an artist, and had lost 20 to 25 percent of her business due to her migraines, as she could not go into the studio on mornings she had migraines.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of an evaluation in excess of 30 percent for migraine headaches.  Although she has headaches more frequently than once a month, as described by the rating criteria for assignment of a 30 percent evaluation, described above, the evidence does not demonstrate very frequent and prolonged migraines resulting in severe economic inadaptability, as required for a 50 percent evaluation.  

The Veteran reported daily migraines at the May 2008 VA examination, but stated that she was able to function during times of pain with medication.  In addition, the frequency of headaches is described as ranging from 5 and 12 per month from 2009 forward.  Thus, the Veteran's migraines cannot be described as very frequent and completely prostrating.    

Moreover, it appears from her statements and testimony in 2011 that her migraines generally last 5 or 6 hours and usually go away with medication.  Thus, the migraines cannot be defined as being prolonged.  Further, although she said that she could not work in her studio when she had a migraine, there is no indication of severe economic inadaptability, in that she has continued to work as an artist and bring in income.     

In conclusion, the evidence does not support an evaluation in excess of 30 percent for the Veteran's migraine headaches for any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra, at 54-56 (1990). 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected migraine headaches warrant an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, although the Veteran stated she could not work in her studio in the mornings when she experienced migraines, these occurred between 4 and 6 times per month.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for migraine headaches is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


